 1
 2
 3
 4
 5
 6
 7
 8                                      UNITED STATES DISTRICT COURT
 9
                                      EASTERN DISTRICT OF CALIFORNIA
10
11   OSCAR ALCARAZ,                                          )    Case No.: 1:19-cv-0165 - JLT
                                                             )
12                    Plaintiff,                             )    ORDER GRANTING PLAINTIFF’S REQUEST
                                                             )    FOR AN EXTENSION OF TIME
13           v.                                              )
14   ANDREW M. SAUL1,                                        )    (Doc. 8)
     Commissioner of Social Security,                        )
15                                                           )
                      Defendant.                             )
16                                                           )
17           On July 8, 2019, Plaintiff filed a stipulation of the parties to extend the time to file an opening
18   brief until August 19, 2019. (Doc. 8) Notably, the Scheduling Order allows for a single extension of
19   thirty days by the stipulation of the parties (Doc. 3 at 3), and this is the first extension requested by
20   either party. Accordingly, the Court ORDERS:
21           1.       The request for an extension of time (Doc. 8) is GRANTED; and
22           2.       Plaintiff SHALL file an opening brief no later than August 19, 2019.
23
24   IT IS SO ORDERED.
25       Dated:      July 11, 2019                                     /s/ Jennifer L. Thurston
26                                                               UNITED STATES MAGISTRATE JUDGE

27
28           1
               This action was originally brought against Nancy A. Berryhill in her capacity as then-Acting Commissioner. The
     Court has substituted Andrew M. Saul, the newly appointed Commissioner, in her place. See Fed. R. Civ. P. 25(d).

                                                                 1
